DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present examination is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims    
Claims 21-40 are pending (claim set as filed on 08/03/2021).

Priority
	This application is a CON of 16/371,252 (now US Patent no. 11,046,931) filed on  04/01/2019, which is a CON of 14/375,614 (now US Patent no. 10,400,210) filed on 07/30/2014, which is a 371 of PCT/US13/24001 filed on 01/31/2013, which has a provisional application no. 61/594,016 filed on 02/02/2012.

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 01/25/2022 has been considered by the Examiner.

Drawings
	The drawings filed on 05/27/2021 have been accepted.

Claim Objections
	Claims 29-30 are objected for reciting “The method of claim 33” which appears to be an inadvertent clerical error presumably intended to be a dependency of base claim 21 (for example, see similar dependent claims 39-40 which were dependent upon its base claim 31). Appropriate clarification is requested.

Claim Rejections - 35 USC §112, Indefinite
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 24 is rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 24 recites, in part, “wherein a substantially similar polymer that is not conjugated to the polypeptide is insoluble in water at 25°C” and is considered indefinite because it is not entirely clear if a similar polymer is required to be present in its base claim. In other words, claim 24 is a stand-alone statement about a substantially similar polymer and does not describe its relationship to the base claim (the claim appears to be missing, for example, a “wherein the cell culture medium further comprises a substantially similar polymer that is not conjugated to the polypeptide and is insoluble in water at 25°C). Appropriate clarification is requested. 

Claim Rejections - 35 USC §102, Anticipation
The following is a quotation from 35 U.S.C. 102(b)

“(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.”

Claims 21-40 are rejected under 35 U.S.C. 102(b) as being anticipated by Harris (S. aureus adhesion to titanium oxide surfaces coated with non-functionalized and peptide-functionalized poly(l-lysine)-grafted-poly(ethylene glycol) copolymers, 2004 and as evidenced by BD (Brain Heart Infusion Agar) - cited in the IDS filed on 01/25/2022.
Harris teaches that Poly(l-lysine)-grafted-poly(ethylene glycol) (PLL-g-PEG) has been shown to spontaneously adsorb from aqueous solution onto metal oxide surfaces, effectively reducing the degree of non-specific adsorption of blood and ECM proteins, and decreasing the adhesion of fibroblastic and osteoblastic cells to the coated surfaces. Cell adhesion through specific peptide-integrin receptors could be restored on surfaces coated with PLL-g-PEG functionalized with peptides of the RGD (Arg–Asp–Gly) type. Therefore, Harris teaches surfaces coated with PLL-g-PEG/PEG-RGD have the ability to attach cells such as fibroblasts and osteoblasts while showing reduced S. aureus adhesion (see abstract). Harris teaches the cell culturing with cell culture media and the copolymer covalently linked to RGD peptides (see page 4144-4145, adjoining ¶). Harris teaches the PLL-g-PEG-coated TCPS and metal oxide surfaces remain protein- and cell-resistant in vitro over a timeframe of at least 8–12 days in contact with full cell culture medium at 37°C (i.e. incubating or cell culture conditions) (see page 4146, left col.). Claim interpretation: the poly(ethylene glycol) represents the synthetic polymer, the RGD (Arg–Asp–Gly) is the peptide, and since they are grafted or functionalized together they are conjugated. Figure 1 of Harris illustrates that the structure is attached to a metal oxide surfaces which is the cell culture surface.
Regarding claims 22-23 and 32-34, Harris teaches culturing S. aureus onto a BHI agar plate, grown overnight at 37°C and subsequently used to inoculate 40 mL pre-warmed BHI in 1 mL conical flasks. Pre-cultures were grown and incubated at 37°C (see page 4138, right col.). Harris discloses culturing using BHI agar plate. BDTM (evidence document) discloses that BHI agar is a general purpose medium suitable for the cultivation of a wide variety of organism types; it comprises nutrients such as peptone and glucose components (see page 1 of the evidence document). Harris further teaches the lyophilized PLL-g-PEG and PLL-g-PEG/PEG peptide (peptides are comprised of amino acids) polymers were dissolved at 1 mg/ml concentration in 10 mm PBS, pH 7.4, aliquoted and stored at -20°C until use. Before use, the polymer solution was thawed for 3 min at 37°C in a water bath (see page 4138, left col.). The poly(ethylene glycol) polymer has a linear backbone and is crosslink free (see page 4136, Fig. 1). 
	Regarding claims 26-30 and 36-40 pertaining to the polypeptide, Harris teaches a cell-adhesive peptide GCRGYGRDGSPG covalently linked to a fraction of the PEG side chain termini has been synthesized and used to induce specific attachment of fibroblasts to surfaces. The Arg–Gly–Asp (RGD) motive is present in a number of proteins such as fibronectin, vitronectin and fibrinogen, and is well known to interact specifically with a number of integrin cell receptors (see page 4136, right col.).

Claim Rejections - 35 USC §103, Obviousness
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
“(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.”

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 21-40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fadeev (US 2009/0191632 A1) in view of Bookbinder (WO 2011/014605 A1) - cited in the IDS filed on 01/25/2022.
	Fadeev’s general disclosure relates to cell culture articles, and more particularly to synthetic surfaces and articles for supporting the culture of undifferentiated stem cells in a chemically defined medium (see ¶ [0002]). 
	Regarding claims 22-23, 30, 32-33, and 40, Fadeev teaches a cell culture article comprising a substrate having a surface and further teaches synthetic surfaces capable of supporting culture of undifferentiated human embryonic stem cells in a chemically defined medium (claims include a swellable (meth)acrylate layer and a peptide conjugated to the swellable (meth)acrylate layer. The swellable (meth)acrylate layer may be formed by polymerizing monomers in a composition that includes hydroxyethyl methacrylate (see abstract & ¶ [0007], [0080]). 
Regarding claims 27, 29, 37, and 39, Fadeev teaches a polypeptide may be conjugated to the swellable acrylate layer. The polypeptide may include an amino acid sequence of XaanProGlnValThrArgGly Asp ValPheThrMetPro, where n is an integer from 0 to 3, and Xaan is any amino acid (see ¶ [0007]-[0008] and see sequence listing).
However, Fadeev does not teach: a cell culture article, said cell culture article comprising a surface; wherein incubation of the aqueous cell culture medium composition during cell culture results in attachment of the polymer conjugated to the polypeptide on the surface of the cell culture article (claims 21 and 31’s limitations).
Bookbinder’s general disclosure relates to functionalized cell binding peptides and their use in preparing cell culture articles. More particularly, the disclosure relates to synthetic surfaces and articles for supporting the culture of undifferentiated stem cells in chemically defined medium (see abstract & ¶ [0002]). Bookbinder teaches a cell culture article comprising a functionalized peptide covalently linked to a polymeric base material wherein the peptide is represented by the formula: Rm - Sp - Cap (see ¶ [0007]). Bookbinder teaches R is selected from methacrylic acid, Sp is a spacer selected from polyethylene oxide, and Cap is a peptide or polypeptide which has a cell binding or cell adhesive sequence (see ¶ [0007]). Bookbinder teaches VN-PEG4-MAA grafted to HEMA (wherein VN = vitronectin (claims 28 and 38), PEG = polyethylene glycol, MAA = methacrylic acid, and HEMA = hydroxyethylacrylate) (see ¶ [0008], [0019], [0078]). 
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to employ the polypeptide such as taught by Bookbinder in the composition of Fadeev. The ordinary artisan would have been motivated to do so because Bookbinder teaches said polymer allows for efficient decorating of cell culture surfaces (see ¶ [0067]). The ordinary artisan would have had a reasonable expectation of success because both Fadeev and Bookbinder are in the same field of cell culture, synthetic surfaces and articles for supporting the culture of cells in chemically defined medium (see ¶ [0024] of Bookbinder). 
While the references listed above do not explicitly teach the limitations of the ratio, weight percentage, and/or molecular weight as seen in claims 25 and 35, one of ordinary skill in the art would recognize the ratio and molecular weight is a result effective variable dependent on the degree of reduction depends on the type of bacteria, the culture media in vitro and the surface characteristics, in particular, the PEG molecular weight, chain density and type of functional groups attached to the termini of the PEG chains. This is motivation for someone of ordinary skill in the art to practice or test the parameter values widely to find those that are functional or optimal which then would be inclusive or cover that values as instantly claimed (known in the polymer arts as decorating). Absent any teaching of criticality by the Applicant concerning the ratio, weight percentage, and molecular weight, it would be prima facie obvious that one of ordinary skill in the art would recognize these limitations are result effective variable which can be met as a matter of routine optimization (MPEP 2144.05 II).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 1-10 and 31-33 of US Patent no. 10,400,210 B2 (parent application no. 14/375,614). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and ‘210 are drawn to methods for coating a surface of a cell culture article, comprising introducing, disposing, and incubating a polymer attached to a polypeptide in an aqueous cell culture medium under cell culture conditions to produce a polymer-conjugated-polypeptide attached to the surface. Furthermore, the polymer is crosslink free, substantially free of organic solvents, and the polymer soluble in water at 20°C and would be insoluble in water at 25°C.

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 1-13 of US Patent no. 11,046,931 B2 (parent application no. 16/371,252). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and ‘931 are drawn to coating a surface of a cell culture article, comprising introducing, disposing, and incubating a polymer attached to a polypeptide in an aqueous cell culture medium under cell culture conditions to produce a polymer-conjugated-polypeptide attached to the surface.

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 1-7, 11, and 17 of US Patent no. 10,611,924 B2 (application no. 14/970,618). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and ‘924 are drawn to coating a surface of a cell culture article, comprising introducing, disposing, and incubating a polymer attached to a polypeptide in an aqueous cell culture medium under cell culture conditions to produce a polymer-conjugated-polypeptide attached to the surface. Furthermore, the polymer is crosslink free, substantially free of organic solvents, the polymer would be insoluble in water at 25°C.

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 1-11 of US Patent no. 9,222,000 B2 (application no. 13/420,735). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and ‘000 are drawn to methods for coating a surface of a cell culture article, comprising introducing, disposing, and incubating a polymer attached to a polypeptide in an aqueous cell culture medium under cell culture conditions to produce a polymer-conjugated-polypeptide attached to the surface. Furthermore, the polymer is crosslink free, substantially free of organic solvents, and the polymer soluble in water at 20°C and would be insoluble in water at 25°C.

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 1-6 and 15 of US Patent no. 10,941,312 B2 (application no. 16/196,516). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and ‘312 are drawn to methods for coating a surface of a cell culture article, comprising introducing, disposing, and incubating a polymer attached to a polypeptide in an aqueous cell culture medium under cell culture conditions to produce a polymer-conjugated-polypeptide attached to the surface. Furthermore, the polymer is crosslink free, substantially free of organic solvents, and the polymer soluble in water at 20°C and would be insoluble in water at 25°C.

Conclusion
No claims were allowed.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGHI V NGUYEN/Primary Examiner, Art Unit 1653